DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 4 are objected to because of the following informalities: each claim recites “an angle” in Line 3, respectively.  Yet, antecedent basis is already set forth for this limitation in claim 1.  As such, it is not clear whether this is the same angle as previously set forth or if this is a further, different angle.  Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9, 11, 12, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a clamping situation” in Line 12.  Yet, antecedent basis is already set forth for this limitation in Line 8.  As such, it is not clear whether this is the same clamping situation as previously set forth or if this is a further, different clamping situation.  Moreover, it is unclear whether this limitation is part of the at least one clamping situation previously set forth or not.  Appropriate correction required.
Claim 1 recites “a surface of the at least one blank parallel to a central plane of the at least one blank” in Lines 13-14.  Yet, antecedent basis is already set forth for this limitation in Lines 5-6.  As such, it is not clear whether this is the same surface and plane as previously set forth or if this is a further, different surface and plane.  Appropriate correction required.
Claim 1 recites “a mechanical machining” in Line 14.  Yet, antecedent basis is already set forth for this limitation in Line 8.  As such, it is not clear whether this is the same mechanical machining as previously set forth or if this is a further, different mechanical machining.  Appropriate correction required.
Claim 1 recites “at least one clamping situation” in Line 17.  Yet, antecedent basis is already set forth for this limitation in Line 8.  As such, it is not clear whether this is the same clamping situation as previously set forth or if this is a further, different clamping situation.  Appropriate correction required.
Claim 1 recites “an angle to a vertical axis” in Lines 17-18.  Yet, antecedent basis is already set forth for this limitation in Line 8.  As such, it is not clear whether this is the same an angle and vertical axis as previously set forth or if this is a further, different angle and vertical axis.  Appropriate correction required.
Claim 1 recites “a surface of the at least one blank parallel to a central plane of the at least one blank” in Lines 19-20.  Yet, antecedent basis is already set forth for this limitation in Lines 5-6.  As such, it is not clear whether this is the same surface and plane as previously set forth or if this is a further, different surface and plane.  Appropriate correction required.
Claim 6 recites “the clamping situation” in Line 2.  It is unclear what clamping situation is being referenced here as differing clamping situations are recited in claim 1.  Appropriate correction required.
Claim 12 recites “an angle” in Lines 3 and 4, respectively.  Claim 1 already sets forth an angle such that it is unclear whether the angle recitations in claim 12 are the same or different therefrom.  Appropriate correction required.
Claim 17 recites “the clamping situation” in Lines 1-2.  It is unclear what clamping situation is being referenced here as differing clamping situations are recited in claim 1.  Appropriate correction required.
Claim 18 recites “an axially protruding or recessed portion” in Line 2.  It is unclear what whether the term “axially” applies to the term “recessed” or not.  Appropriate correction required.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dombrovski (US Patent No. 3,345,892) in view of Miller, Jr. et al. (US Patent No. 4,083,271).
(Claims 1, 3 and 4) Dombrovski discloses a method for producing an annular disk-shaped train wheel (10b; Col. 3, Lines 74-75).  The method includes providing at least one disk-shaped or annular disk-shaped blank in the form of a train wheel (10b), which has a central axis and is to be machined mechanically at its outer circumference (Fig. 3; 32); arranging or clamping the at least one blank in at least one clamping situation in which the central axis of the at least one blank is at an angle to a vertical axis (Figs. 1-3; Col. 4, Lines 1-7); and mechanically machining the at least one clamped blank to produce the at least one disk-shaped or annular disk-shaped component (Fig. 3; 32; Col. 6, Lines 10-39).  The train wheel is clamped in such a way that the central axis of the blank is oriented at an angle of 90 degrees relative to the vertical axis (Figs. 1-3).  Dombrovski does not explicitly disclose machining a surface of the at least one blank parallel to a central plane thereof.
Miller, Jr. et al. (“Miller”) discloses a method of cutting a surface of the at least one blank parallel to a central plane thereof (Figs. 5, 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Dombrovski with a cutter and method step of cutting a surface of the at least one blank parallel to a central plane thereof as suggested by Miller in order to perform a facing operation on the wheel face surface(s).
(Claim 6) The at least one blank is clamped in the clamping situation via clamps (12) engaging a portion of an inside diameter of the blank (Figs. 1-3).
(Claim 9) Because claim 1 only requires one of the wherein clauses to be met, claim 9 is met.  That is, the first wherein clause is read upon by the prior art such that the dependent claim 9 only limits the situation in the second wherein clause.
(Claim 11) Because claim 1 only requires one of the wherein clauses to be met, claim 11 is met.
(Claim 12) Because claim 1 only requires one of the wherein clauses to be met, claim 12 is met.
(Claim 17) The at least one blank is clamped in the clamping situation via clamps (12) engaging an axially protruding or recessed portion (Figs. 1-3).
(Claim 18) Because claim 1 only requires one of the wherein clauses to be met, claim 18 is met.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Dombovski reference fails to disclose both cutting of a peripheral surface and cutting a surface parallel to a central plane.  The argument is moot in the face of the new grounds of rejection.  It is also worth noting that the central plane is not required to be perpendicular to the rotation of the axis of the wheel.  As such, the claim could be met by the wheel periphery being cut parallel to the rotation axis of the wheel.  Examiner suggests clearly setting forth the orientation of the central plane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722